317 S.E.2d 396 (1984)
STATE of North Carolina
v.
Samuel Lawrence WILLIAMS.
No. 78A84.
Supreme Court of North Carolina.
July 6, 1984.
*397 Rufus L. Edmisten, Atty. Gen., by Dennis P. Myers, Asst. Atty. Gen., Raleigh, for the State.
Duncan A. McMillan, Raleigh, for defendant-appellee.
COPELAND, Justice.
Several months prior to trial, the defendant, his attorney and the prosecutor signed a stipulation agreeing to the admissibility of polygraph evidence at trial. At a hearing immediately prior to trial, defendant moved to suppress evidence of both the testimony of the S.B.I. agent who administered the polygraph examination to defendant and the results of that polygraph examination. After voir dire, the trial court denied the defendant's motion and ordered that the results were properly admissible.
On appeal, the Court of Appeals agreed with the defendant that the admission of these polygraph results and the accompanying testimony of the S.B.I. polygraphist constituted prejudicial error. That court relied on our recent case of State v. Grier, 307 N.C. 628, 300 S.E.2d 351 (1983), where we held that polygraph evidence, even that to which the parties have stipulated to its admissibility, is inadmissible.
The Court of Appeals concluded as follows:
The Court in Grier held that polygraph evidence would not be admissible in the retrial of that case or in the trial of any case commencing after the certification of the opinion.
The Grier opinion was filed 8 March 1983. The trial of the case before us was concluded on 19 January 1983. In Grier, the Court held that polygraph evidence was inherently unreliable. In the light of that decision, it is obvious that defendant in the present case was convicted, in part, on evidence the Supreme Court has held to be inherently unreliable.
The defendant here has properly raised the question and presented it on direct appeal. We, therefore, see no reason why we should not correct the error and allow a new trial in which the inherently unreliable evidence must be excluded.
Williams, 66 N.C.App. at 375, 311 S.E.2d at 376.
Although we concluded in Grier that polygraph evidence is inherently unreliable, we limited the rule of inadmissibility by applying that rule prospectively. We said in pertinent part that:
The rule herein announced shall be effective in all trials, civil and criminal, commencing on or after the certification of this opinion, including the retrial of this case.
Id. 307 N.C. at 645, 300 S.E.2d at 361.
The trial of this defendant was concluded prior to the certification of this Court's decision in Grier. Thus, the rule announced in Grier has no application to the case sub judice. We stated unequivocally that the Grier decision was to be applied prospectively and the Court of Appeals should have followed the mandate of this Court in that regard.
Since the Court of Appeals erroneously applied the new rules set forth in Grier to the case sub judice, the decision of the Court of Appeals is therefore reversed and the case is remanded to that court with instructions to hear the case on its merits.
REVERSED AND REMANDED.